Fourth Court of Appeals
                                San Antonio, Texas
                                    September 24, 2015

                                   No. 04-14-00358-CV

              Juanita SPRUTE, M.D. and Jefferson Family Practice Associates,
                              Appellants/Cross-Appellees

                                             v.

                                   Arnold L. LEVEY,
                                 Appellee/Cross-Appellant

                 From the 45th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-02406
                          Honorable Larry Noll, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Rebeca C. Martinez, Justice
              Luz Elena D. Chapa, Justice

       The panel has considered the appellee/cross-appellant's motion for rehearing, and the
motion is DENIED.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court